Citation Nr: 1105379	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-23 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disorder, including Dupuytren's Contracture Disease.

2.  Entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to August 
1968.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
an October 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2010, a hearing at the RO before a Veterans Law Judge 
of the Board was scheduled so the Veteran would have the 
opportunity to provide testimony in support of his claims. 
However, he failed to appear for the proceeding, has not 
explained his absence, or requested to reschedule his hearing.  
So the Board deems his hearing request withdrawn.  38 C.F.R. § 
20.704(d) (2010).

The additional issue of entitlement to service connection for a 
skin disorder, inclusive of melanoma and due to Agent Orange 
exposure, has been raised by the record, but has not been 
initially adjudicated by the RO as the 
Agency of Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over this additional claim, and it is 
referred to the RO for appropriate development and consideration.  
See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally 
does not have jurisdiction over an issue not yet adjudicated 
by the RO).

Regrettably, regarding the claims that are currently at issue 
before the Board, they must be remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.




REMAND

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service-connection) claims, VA must 
provide a medical examination when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with a 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4).

When determining whether a VA examination is required under 
38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a 
disability or symptoms of a disability, but does not require 
competent evidence of a nexus, only that the evidence indicates 
an association between the disability and service or a service-
connected disability.  See Waters v. Shinseki, 601 F.3d 1274 
(Fed. Cir. 2010) 

Certain chronic conditions, including osteoarthritis, may be 
presumed to have been incurred in service if it manifested to a 
compensable degree, generally at least 
10-percent disabling, within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

The Veteran's post-service private and VA medical records 
document his history of and treatment for Dupuytren's Contracture 
Disease affecting both hands, as well as for osteoarthritis 
affecting his hands.  So resolution of this claim turns on 
whether these diagnosed conditions are attributable to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or a disease 
incurred in service.").

Concerning this posited cause-and-effect correlation, the Veteran 
attributes his bilateral hand disability to his construction 
activities and responsibilities in service - particularly 
operating various construction machines.  He does not claim this 
disability necessarily began in service; rather, he acknowledges 
that his associated symptoms did not begin until many years 
following service, but that they are nonetheless the result of 
the activity mentioned in service.  See his May 2009 statement.  

The Veteran's service personnel records document his completion 
of construction machine operator training, and one of his 
military occupational specialties (MOSs) was construction machine 
operator.  And so, the record supports his assertion that, while 
in service, he participated in construction activities that 
likely included operating construction machines of various types.  
Therefore, the Board finds there is credible evidence of this 
type activity in service.  38 U.S.C.A. § 1154(a).  He still has 
to have consequent disability, however, and in particular the 
Dupuytren's Contracture Disease and osteoarthritis claimed.  See 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. 
West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Moreover, his assertion of having 
experienced relevant symptoms for a number of years, not only 
must be competent but also credible to ultimately have probative 
value.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).  

In support of this claim, the Veteran has submitted articles 
generally indicating that trauma to the hand, particularly from 
manual labor that exposes the hands to vibrations (e.g., 
jackhammers and other construction machines), may be linked to 
the later development of Dupuytren's Disease.  While these 
articles are not sufficient reason, alone, to grant service 
connection, they are competent, relevant evidence in support of 
this claim.  See Mattern v. West, 12 Vet. App. 222, 228 (1999) (a 
medical article or treatise "can provide important support when 
combined with an opinion of a medical professional").  See, too, 
Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that 
evidence from scientific journal combined with doctor's 
statements was "adequate to meet the threshold test of 
plausibility").  

Here, though, these articles are not accompanied by any 
supporting medical expert opinion applying this notion to the 
specific facts of this particular case.  So this medical treatise 
evidence, alone, is insufficient to establish the required 
medical nexus element to etiologically link this condition to 
this type of activity during the Veteran's military service.  See 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 
8 Vet. App. 459 (1996).  See also Sacks v. West, 11 Vet. App. 314 
(1998) and Wallin v. West, 11 Vet. App. 509 (1998).

This evidence, however, is sufficient to trigger VA's duty to 
assist the Veteran in further developing this claim by obtaining 
further medical comment on this determinative issue of causation.  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4) (VA must 
obtain an examination and nexus opinion when necessary to fairly 
decide a claim).

And as concerning his claim for a back disorder, the Veteran's 
post-servicve VA treatment records confirm he has received a 
diagnosis of osteoarthritis of his back.  So there is competent 
medical evidence of a current back disability.  Hence, this claim 
also turns on establishing the required relationship or 
correlation between this disability and his military service.  
See again Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Like his claimed bilateral hand disability, the Veteran 
attributes his back disability to his construction activities in 
service - including operating various machines.  But unlike his 
claimed bilateral hand disability, he claims this condition began 
in service and has continued since.  See his October 2008 
statement.  As a layman, he is competent to proclaim having 
experienced relevant back symptoms during and since service.  
But, as mentioned, he is not competent to necessarily link any 
current back disability to his service - and especially to the 
type of activity in service claimed.  See Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Although supporting medical nexus evidence is not always or 
categorically required to establish this necessary linkage 
between current disability and service, it is when the type of 
disorder at issue is not readily amenable to lay diagnosis or 
probative comment on its etiology.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

The Veteran acknowledges there is a lack of supporting evidence 
concerning his claimed back symptoms during and since service - 
either towards documenting his continued treatment for this 
claimed disability or establishing an etiological link between 
his currently diagnosed disability and his military service.  
See, e.g., his May 2009 statement.  And since there is also no 
competent medical evidence linking his back disability to his 
military service, and especially to the type of activity in 
service mentioned, the Board finds it would be helpful to have a 
medical opinion regarding this determinative issue of causation.  
See again McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule appropriate VA compensation 
examinations to address the nature and 
etiology of the Veteran's claimed bilateral 
hand and back disabilities.  

The examiner should provide an opinion as to 
the likelihood (very likely, as likely as 
not, or unlikely) any currently diagnosed 
hand disability, right, left, and/or 
bilateral - including especially the history 
of Dupuytren's Contracture Disease and 
osteoarthritis of the hands, is related to 
the Veteran's military service.  To this end, 
the examiner should specifically address the 
Veteran's construction activities in service 
- including operating vibrating machines such 
as jackhammers, as a possible cause for these 
conditions.

The examiner should also provide an opinion 
as to the likelihood (very likely, as likely 
as not, or unlikely) any currently diagnosed 
back disability - including osteoarthritis, 
is related to the Veteran's military service, 
and especially this same construction-type 
activity, also considering that 
osteoarthritis alternatively may be presumed 
to have been incurred in service if 
manifested to a compensable degree (of at 
least 10-percent disabling) within one year 
after service.  So additional comment is 
needed concerning whether there was X-ray 
confirmation of osteoarthritis, either in the 
hands or back, or both, within this one-year 
presumptive period following the conclusion 
of the Veteran's service, meaning by 
August 1969.

The examiner must comment on the Veteran's 
reports of back symptoms during and 
continuity of symptomatology since service.  
See Dalton v. Nicholson, 21 Vet. App. 23 
(holding that an examination was inadequate 
where the examiner did not comment on the 
Veteran's report of 
in-service injury and instead relied on 
absence of evidence of a disability in the 
service treatment records to provide a 
negative opinion).

The term "as likely as not" (at least 50 
percent probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

The claims file, including a complete copy of 
this remand, must be made available to the 
designated examiner for review of the 
pertinent medical and other history.

The Veteran is hereby advised that failure to 
report for this examination, without good 
cause, may have detrimental consequences on 
these pending claims for service connection.  
See 38 C.F.R. § 3.655.

2.  Then readjudicate the claims in light of 
all additional evidence obtained.  If the 
claims are not granted to the Veteran's 
satisfaction, send him a supplemental 
statement of the case (SSOC) and give him 
time to submit additional evidence and/or 
argument in response before returning the 
file to the Board for further appellate 
consideration of any remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

